DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/14/2022 has been entered. Claims 1-14 are currently pending. Applicant’s remarks and amendments to the drawings have overcome the objections to the drawings previously set forth in the Non-Final Office Action mailed 03/14/2022. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jhang et al. (US 20170181287 A1), hereinafter referred to as “Jhang”. 
Regarding claim 1, Jhang discloses an antenna package (fig. 2, element 2; para. [0031]), comprising: a base insulation layer (fig. 2, element 20; para. [0032]); an antenna pattern (fig. 2, elements 23 and 233; para. [0032], [0039], and [0041]) disposed on the base insulation layer (fig. 2, element 20) the antenna pattern (fig. 2, elements 23 and 233) comprising a radiation pattern (fig. 2, element 23; para. [0039]) and a transmission line (fig. 2, element 233; para. [0041]) extending from the radiation pattern (fig. 2, element 23); a circuit protection layer (fig. 2, element 22; para. [0032]) formed on the base insulation layer (fig. 2, element 20; para. [0036]) to cover the transmission line (fig. 2, element 233; para. [0042]), the circuit protection layer (fig. 2, element 22) including a mounting hole (fig. 2, location where electronic element 21 is disposed; para. [0032]) through which an end portion of the transmission line (fig. 2, element 233) is exposed (para. [0041]); and an antenna driving integrated circuit chip (fig. 2, element 21; para. [0035]) inserted in the mounting hole (fig. 2, location where electronic element 21 is disposed) to be electrically connected to the end portion of the transmission line (fig. 2, element 233) (para. [0041]), wherein the antenna pattern (fig. 2, elements 23 and 233) and the antenna driving integrated circuit chip (fig. 2, element 21) are in contact (fig. 2; para. [0032]) with a top surface (fig. 2, element 20a; para. [0034], [0038]) of the base insulation layer (fig. 2, element 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jhang in view of Forcier (US 20050087356 A1), hereinafter referred to as “Forcier”.
Regarding claim 2, Jhang does not teach the circuit protection layer comprises a liquid crystal polymer.  
Forcier teaches the circuit protection layer (fig. 5, element 530; para. [0041]) comprises a liquid crystal polymer (para. [0020], [0041]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang such that the circuit protection layer comprises a liquid crystal polymer, as described in Forcier. Doing so allows for excellent protection moisture barrier and moisture uptake properties (Forcier, para. [0020]).
Regarding claim 3, Jhang does not teach a glass transition temperature of the circuit protection layer is 300 0C or more.  
Forcier teaches a glass transition temperature of the circuit protection layer (fig. 5, element 530; para. [0041]) is 300 0C or more (para. [0020],[0022],[0041])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang such that a glass transition temperature of the circuit protection layer is 300 0C or more, as described in Forcier. Doing so allows for excellent toughness, elongation properties, and low CTE below the glass transition temperature of the material (Forcier, para. [0020]).

Claims 4, 5, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jhang in view of Lee (US 20140232609 A1), hereinafter referred to as “Lee”.
Regarding claim 4, Jhang does not teach wherein the base insulation layer includes a display area and a non-display area; and the radiation pattern is disposed on the display area, and the transmission line is electrically connected to the antenna driving integrated circuit chip on the non-display area.   
Lee teaches wherein the base insulation layer (figs. 1-2, element 230; para. [0068]) includes a display area (fig. 1, DA; para. [0050]) and a non-display area (fig. 1, NA; para. [0050]); and the radiation pattern (fig. 2, element 220; para. [0055]) is disposed on the display area (fig. 1, DA) (para. [0065]), and the transmission line (fig. 2, elements 240 and 250; para. [0073]) is electrically connected to the antenna driving integrated circuit chip on the non-display area (para. [0051]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang such that the base insulation layer includes a display area and a non-display area; and the radiation pattern is disposed on the display area, and the transmission line is electrically connected to the antenna driving integrated circuit chip on the non-display area, as described in Lee. Doing so allows for a display device with an antenna capable of improving a radiation capability of the antenna (Lee, para. [0008]).
Regarding claim 5, Jhang does not teach a transparent protective layer formed on a portion of the base insulation layer of the display area to cover the radiation pattern.  
Lee teaches a transparent protective layer (fig. 2, element 210; para. [0056]) formed on a portion of the base insulation layer (fig. 2, element 230) of the display area (fig. 1, DA) to cover the radiation pattern (fig. 2, element 220) (para. [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang to include a transparent protective layer formed on a portion of the base insulation layer of the display area to cover the radiation pattern, as described in Lee. Doing so allows for protecting the display panel (Lee, para. [0056]). 
Regarding claim 7, Jhang does not teach a supporting plate disposed on a bottom surface of the base insulation layer in the non- display area to face the antenna driving integrated circuit chip in a thickness direction.  
Lee teaches a supporting plate (fig. 1, element 20; para. [0051]) disposed on a bottom surface of the base insulation layer (fig. 2, element 230) in the non- display area (fig. 1, NA) to face the antenna driving integrated circuit chip (para. [0051]) in a thickness direction (figs. 1-2; para. [0051]-[0052]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang to include a supporting plate disposed on a bottom surface of the base insulation layer in the non- display area to face the antenna driving integrated circuit chip in a thickness direction, as described in Lee. Doing so allows for sealing elements disposed on the first substrate (fig. 1, element 10) (Lee, para. [0052]). 
Regarding claim 14, Jhang does not teach an image display device comprising the antenna package.
Lee teaches an image display device (fig. 1, element 1000; para. [0047]) comprising the antenna package (fig. 1, element 200; para. [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang to include an image display device comprising the antenna package. Doing so allows for a display device with an antenna capable of improving a radiation capability of the antenna (Lee, para. [0008]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jhang in view of Lee as applied to claims 4-5 above, and further in view of Kanome et al. (US 20140002322 A1), hereinafter referred to “Kanome”.
Regarding claim 6, the combination of Jhang and Lee, as modified, does not teach the transparent protective layer comprises cyclo olefin polymer (COP).  
Kanome teaches the transparent protective layer (fig. 9, element 59; para. [0167]) comprises cyclo olefin polymer (COP) (para. [0169]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jhang and Lee such that the transparent protective layer comprises cyclo olefin polymer (COP).  Doing so allows for the desired emission efficiency of the antenna (Kanome, para. [0167], [0169]).
Regarding claim 8, Jhang does not teach a transparent protective layer disposed on a bottom surface of the base insulation layer in the display area, wherein the transparent protective layer comprises cyclo olefin polymer (COP).  
Lee teaches a transparent protective layer (fig. 2, element 210) disposed on a bottom surface of the base insulation layer (fig. 2, element 230) in the display area (fig. 1, DA).
The combination of Jhang and Lee, as modified, does not teach the transparent protective layer comprises cyclo olefin polymer (COP).  
Kanome teaches the transparent protective layer (fig. 9, element 59; para. [0167], [0170]) comprises cyclo olefin polymer (COP) (para. [0169]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jhang and Lee such that the transparent protective layer comprises cyclo olefin polymer (COP).  Doing so allows for the desired emission efficiency of the antenna (Kanome, para. [0167], [0169]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jhang in view of Gaucher et al. (US 7372408 B2), hereinafter referred to as “Gaucher”.
Regarding claim 9, Jhang does not teach a plating layer formed on the transmission line.
Gaucher teaches a plating layer (fig. 1, element 16; col. 4, lines 15-18) formed on the transmission line (fig. 2, element 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang to include a plating layer formed on the transmission line, as described in Gaucher. Doing so enables an electrical connection between the feed line to contacts on the surface of the chip (Gaucher, col. 4, lines 50-55).
Regarding claim 10, Jhang does not teach the antenna driving integrated circuit chip is directly connected to the transmission line via the plating layer.
Gaucher teaches the antenna driving integrated circuit chip (fig. 1, element 12) is directly connected to the transmission line (fig. 2, element 21) via the plating layer (fig. 1, element 16; col. 4, lines 15-18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang such that the antenna driving integrated circuit chip is directly connected to the transmission line via the plating layer, as described in Gaucher. Doing so allows for a direct electrical connection between the feed line and contacts on the surface of the chip (Gaucher, col. 4, lines 50-55), thereby reducing losses in the device.
Regarding claim 11, Jhang does not teach a mounting pad integrally formed with the end portion of the transmission line to connect the transmission line and the antenna driving integrated circuit chip with each other.
Gaucher teaches a mounting pad (col. 4, line 16) integrally formed with the end portion of the transmission line (fig. 2, element 21) to connect the transmission line (fig. 2, element 21) and the antenna driving integrated circuit chip (fig. 1, element 12) with each other (col. 4, lines 15-18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang to include a mounting pad integrally formed with the end portion of the transmission line to connect the transmission line and the antenna driving integrated circuit chip with each other, as described in Gaucher. Doing so Doing so allows for an electrical connection between the feed line and the chip (Gaucher, col. 4, lines 50-55), thereby reducing losses in the device.
Regarding claim 12, Jhang does not teach a ground pattern disposed on a top surface of the circuit protection layer.
Gaucher teaches a ground pattern (fig. 8, element 82; col. 10, lines 3-5) disposed on a top surface of the circuit protection layer (fig. 8, element 88; col. 10, line 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang to include a ground pattern disposed on atop surface of the circuit protection layer, as described in Gaucher. Doing so allows for limiting the antenna radiation to the upper hemisphere above the antenna and enables consistent antenna performance (Gaucher, col. 5, lines 22-25).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jhang in view of Jung et al. (US 20190058264 A1), hereinafter referred to as “Jung”.
Regarding claim 13, Jhang does not teach the radiation pattern includes a mesh structure.  
Jung teaches the radiation pattern (fig. 2B, element 200; para. [0153]) includes a mesh structure (para. [0153]-[0154]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna package described in Jhang such that the radiation pattern includes a mesh structure, as described in Jung. Doing so allows for the desired radiation characteristics (Jung, para. [0153]-[0155]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s Disclosure. Chiu et al. (US 20190115646 A1), Nguyen et al. (US 10256535 B2), and Spella et al. (US 20180233465 A1) are cited to teach an antenna pattern and an antenna driving integrated circuit chip in contact with a top surface of a base insulation layer, relevant to claim 1 of the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571) 272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/Leah Rosenberg/
Examiner, Art Unit 2845
08/15/2022